DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JILL W. CONNOLLY,
                              Appellant,

                                    v.

                  BAYVIEW LOAN SERVICING, LLC,
                            Appellee.

                              No. 4D20-2364

                              [July 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. Deluca, Judge; L.T. Case Nos. COCO16-9190
and CACE20-014002.

  Brian K. Korte and Allegra P. Fung of Korte & Associates, West Palm
Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.